                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

  DORIS ANNETTE CHRISTENBERRY,       )
                                     )
               Plaintiff,            )
                                     )
  v.                                 )               No.:   3:20-CV-176-TAV-DCP
                                     )
  ROBERT BRANDON WHITE,              )
  FELISHA WHITE,                     )
  MARY SUE WHITE,                    )
  BOBBY WHITE,                       )
  PAULA JO EMBREE,                   )
  Successor Trustee of The Dexter A. )
  Christenberry, Jr. Living Trust,   )
  SHANKS & BLACKSTOCK, ATTYS, and )
  JAMES L. SLOAN,                    )
                                     )
               Defendants.           )


                               MEMORANDUM OPINION

        This civil action, brought by plaintiff Doris Annette Christenberry, proceeding pro

  se, is before the Court on four (4) pending motions to dismiss: Motion to Dismiss [Doc. 6]

  filed by defendant James L. Sloan (“Sloan”); Motion to Dismiss [Doc. 10] filed by

  defendants Robert Brandon White, Felisha White, Mary Sue White, and Bobby White

  (collectively, “the Whites”); Motion to Dismiss [Doc. 13] filed by defendant Paula Jo

  Embree (“Embree”); and Motion to Dismiss [Doc. 17] filed by defendant Shanks &

  Blackstock, Attys (“Shanks & Blackstock”). Plaintiff responded in opposition [Docs. 16,

  19, 20] to the motions made by Sloan, the Whites, and Shanks & Blackstock, and Sloan

  replied [Doc. 18]. Also before the Court is plaintiff’s Motion for Extension of Time for




Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 1 of 10 PageID #: 251
  the Hearing of This Case [Doc. 21]. Responses in opposition to plaintiff’s motion were

  filed by Sloan [Doc. 23], Embree [Doc. 24], and the Whites [Doc. 22].

         For the reasons explained below, defendants’ motions to dismiss [Docs. 6, 10, 13,

  17] will be GRANTED, and plaintiff’s complaint [Doc. 1] will be DISMISSED.

  Accordingly, plaintiff’s Motion for Extension of Time for the Hearing of This Case

  [Doc. 21] will be DENIED as MOOT.

  I.     Background

         This case concerns a dispute over the ownership of real property located in

  Seymour, Tennessee.       Plaintiff appears to allege that, after her brother, Dexter

  Christenberry, Jr., passed away, Embree, the trustee of his estate, claimed ownership of

  H.A.G. Inc., a corporation in which plaintiff owned stock [Doc. 1 p. 5]. Plaintiff claims

  that Embree then sold certain real property owned by H.A.G. Inc. (the “H.A.G. property”)

  to the Whites for $600,000 [Id. at 5]. Plaintiff alleges that the Whites then converted the

  H.A.G. property, which included a golf course, into a donkey farm [Id. at 5, 10].

         Plaintiff filed this action on April 24, 2020 [Doc. 1]. The crux of plaintiff’s

  complaint is that Dexter did not own H.A.G. Inc. at the time of his death, and, as a result,

  the sale of the H.A.G. property to the Whites was unlawful [Id. at 5]. Plaintiff asserts a

  claim of grand larceny against Embree for the allegedly unlawful sale of the H.A.G.

  property [Id. at 8]. Plaintiff’s lawsuit includes Shanks & Blackstock, a law firm, for its

  involvement in the allegedly unlawful sale, as well as Sloan, an appraiser, for allegedly

  producing an unlawful appraisal of the H.A.G. property [Id. at 9]. Plaintiff also claims that

                                               2


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 2 of 10 PageID #: 252
  the Whites “brought machines in and destroyed” the H.A.G. property [Id. at 5, 10]. As

  relief, plaintiff requests that Embree return the $600,000 sale proceeds to defendant Bobby

  White, defendant Bobby White remove his personal property from the H.A.G. property,

  and “ALL property” be returned to H.A.G. Inc. and the children of plaintiff’s brother,

  J.G. Christenberry [Id. at 10]. Plaintiff also requests $4,000,000 from the Whites for

  damage to the H.A.G. property [Id.].

         Defendants move to dismiss, arguing that plaintiff’s claims against them should be

  dismissed pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure on the grounds

  that plaintiff’s complaint fails to set forth facts that establish the Court’s subject matter

  jurisdiction [Docs. 6, 7, 10, 11, 13, 14, 17, 18]. In the alternative, Sloan and Embree argue

  that the Court should dismiss plaintiff’s complaint pursuant to Rule 12(b)(6) on the basis

  that it fails to state a claim for which relief may be granted [Docs. 6, 7, 13, 14].

  II.    Legal Standard

         The standards governing motions to dismiss under Rules 12(b)(1) and 12(b)(6) of

  the Federal Rules of Civil Procedure differ in some respects. As for Rule 12(b)(1) motions,

  “[f]ederal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

  Am., 511 U.S. 375, 377 (1994). In other words, federal courts “have only the power that

  is authorized by Article III of the Constitution and the statutes enacted by Congress

  pursuant thereto.” Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986). As

  such, subject matter jurisdiction is a threshold issue that the Court must address and resolve

  prior to reaching the merits of the case. Steel Co. v. Citizens for a Better Env’t, 523 U.S.

                                                 3


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 3 of 10 PageID #: 253
  83, 94–95 (1998); see also Fed. R. Civ. P. 12(h)(3) (providing that “[i]f the court

  determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

  action”). Unlike a motion to dismiss for failure to state a claim under Rule 12(b)(6), “where

  subject matter jurisdiction is challenged under Rule 12(b)(1), . . . the plaintiff has the

  burden of proving jurisdiction in order to survive the motion.” RMI Titanium Co. v.

  Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996) (quoting Rogers v. Stratton

  Indus., 798 F.2d 913, 915 (6th Cir. 1986)). Rule 8(a)(1) requires “a short and plain

  statement of the grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a)(1). However,

  the liberal pleading standard of Rule 8(a) “should not be read to alter the jurisdiction of

  federal courts.” Wells v. Brown, 891 F.2d 591, 593 (6th Cir. 1989) (emphasis in original).

         Rule 12(b)(1) motions fall into two categories: “facial attacks and factual attacks.”

  United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). “A facial attack is a challenge

  to the sufficiency of the pleading itself.” Id. (emphasis in original). In considering whether

  jurisdiction has been established on the face of the pleading, “a district court takes the

  allegations in the complaint as true, which is a similar safeguard employed under [Federal

  Rule of Civil Procedure] 12(b)(6) motions to dismiss.” Gentek Bldg. Products, Inc. v.

  Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). “A factual attack, on the other

  hand, is not a challenge to the sufficiency of the pleading’s allegations, but a challenge to

  the factual existence of subject matter jurisdiction.” Ritchie, 15 F.3d at 598 (emphasis in

  original). In this case, defendants’ motions assert a facial attack on plaintiff’s assertion of

  this Court’s subject matter jurisdiction.

                                                4


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 4 of 10 PageID #: 254
         As for Rule 12(b)(6) motions, Rule 8(a)(2) sets out a liberal pleading standard.

  Smith v. City of Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). Thus, pleadings in federal

  court need only contain “‘a short and plain statement of the claim showing that the pleader

  is entitled to relief,’ in order to ‘give the [opposing party] fair notice of what the . . . claim

  is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

  (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Detailed factual allegations

  are not required, but a party’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to

  relief’ requires more than labels and conclusions.” Id. (alterations in original). “[A]

  formulaic recitation of the elements of a cause of action will not do,” nor will “an

  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (citing Twombly, 550 U.S. at 555, 557).

         In deciding a Rule 12(b)(6) motion, the court must determine whether the complaint

  contains “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

  U.S. at 570; accord Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). “A claim

  has facial plausibility when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

  556 U.S. at 678. Determining whether a complaint states a plausible claim for relief is

  ultimately “a context-specific task that requires [the Court] to draw on its judicial

  experience and common sense.” Id. at 679. In conducting this inquiry, the Court “must

  construe the complaint in a light most favorable to plaintiff[ ], accept all well-pled factual

  allegations as true, and determine whether plaintiff[ ] undoubtedly can prove no set of facts

                                                  5


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 5 of 10 PageID #: 255
  in support of those allegations that would entitle [her] to relief.” Bishop v. Lucent Techs.,

  Inc., 520 F.3d 516, 519 (6th Cir. 2008) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575

  (6th Cir. 2005)). Thus, in this case, the Court construes the pleadings in the same way for

  purposes of both Rules 12(b)(1) and 12(b)(6)—i.e., the Court takes the material allegations

  of the complaint as true and draws all reasonable inferences in plaintiff's favor. See id.;

  Ritchie, 15 F.3d at 598.

         Finally, the Court notes that plaintiff here is proceeding pro se. Pro se pleadings

  are to be “liberally construed” and “held to less stringent standards than formal pleadings

  drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). However, a pro se party

  “will not be relieved of the responsibility to comply with the basic rules of the court.”

  Brown v. Woodward, No. 95-5792, 1998 WL 211785, at *1 (6th Cir. 1998); Felts v.

  Cleveland Hous. Auth., 821 F. Supp. 968, 970 (E.D. Tenn. 2011). As such, this Court is

  not required to construct claims for the plaintiff because to do so would “‘transform the

  district court from its legitimate advisory role to the improper role of an advocate seeking

  out the strongest arguments and most successful strategies for a party.’” Lawrence v.

  Maryland, No. 3:18-CV-304, 2019 WL 4723073, at *8 (E.D. Tenn. Sept. 26, 2019)

  (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985)).

  III.   Discussion

         A.     Subject Matter Jurisdiction

         Defendants argue that the Court should dismiss plaintiff’s complaint under Rule

  12(b)(1) because it suggests no basis for federal subject matter jurisdiction. Sections 1331

                                               6


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 6 of 10 PageID #: 256
  and 1332 set forth the statutory bases for this Court’s subject matter jurisdiction. See 28

  U.S.C. §§ 1331, 1332; Arbaugh v. Y & H Corp., 546 U.S. 500, 513 (2006). Plaintiff asserts

  the Court’s subject matter jurisdiction under 28 U.S.C. § 1331 [Doc. 1 p. 2]. Section 1331

  governs federal-question jurisdiction, which requires a plaintiff to plead a colorable claim

  that arises under the U.S. Constitution or federal statutes enacted by Congress. See 28

  U.S.C. § 1331. Plaintiff’s complaint, which fails to cite any federal constitutional or

  statutory provision which plaintiff claims has been violated, suggests no basis for the

  Court’s federal-question jurisdiction.1 See Turner v. Metro. Sav. Bank, 182 F.3d 918

  (table), 1999 WL 454696, at *1 (6th Cir. 1999) (affirming the dismissal of a pro se

  complaint that, even when construed liberally, “did not refer to federal law, or allege

  diversity of citizenship under 28 U.S.C. § 1332”).

         Further, this is not a case in which diversity of citizenship may give rise to federal

  jurisdiction under 28 U.S.C. § 1332 because it appears that all defendants reside or do

  business in the state of Tennessee [see Doc. 1 p. 1]. Plaintiff states that “this case involves

  a [b]usiness doing business in China, [plaintiff’s brother’s] Chinese Child, [and] a former

  Chinese wife” [Doc. 20 p. 2]. Additionally, plaintiff references another case in which she

  is involved, alleging fraud and “[f]raudulent lending” against Wells Fargo, India, a



         1
            Plaintiff’s responds by making general assertions regarding the jurisdiction of federal
  courts—e.g., that federal courts address issues related to the “Constitution, Life, Liberty, and The
  Possession of Land” [Doc. 16 p. 2; Doc. 19 p. 2; Doc. 20 p. 2]. However, “[s]uch allegations are
  insufficient to establish this Court’s subject matter jurisdiction over plaintiff’s claims because
  simply referencing constitutional provisions or federal statutes is insufficient to establish subject
  matter jurisdiction.” Wilder v. Swann, No. 3:11-CV-93, 2011 WL 4860041, at *4 (E.D. Tenn. Oct.
  13, 2011).
                                                   7


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 7 of 10 PageID #: 257
  deceased judge, and deceased lawyers, “stating that if The American People have a Justice

  System, a Federal Court and a Federal Judge should hear cases that involve the take-over

  of corporations, and the taking of American Land by Chinese and by India [sic]” [Id. at 3].

  To establish diversity jurisdiction under § 1332, all plaintiffs must be citizens of states

  different from all defendants. See Roberts v. Mars Petcare US, Inc., 874 F.3d 953, 955

  (6th Cir. 2017).       Accordingly, plaintiff’s attempt to establish the Court’s diversity

  jurisdiction based on the citizenship of her brother’s former wife and child, neither of

  whom are parties to the instant lawsuit, fails. For the same reason, plaintiff may not

  predicate the Court’s jurisdiction on the activities of a business that is not a party to this

  lawsuit, nor may plaintiff establish the Court’s subject matter jurisdiction in this case based

  on the facts of another case. Accordingly, even construing plaintiff’s complaint liberally

  in light of her pro se status, the Court finds that the claims and allegations in the complaint

  do not meet the minimal, liberal pleading requirements of Rule 8(a) in regard to subject

  matter jurisdiction.

         B.     Failure to State Claims for Which Relief May be Granted

         In the alternative, Sloan and Embree argue that the Court should dismiss plaintiff’s

  complaint under Rule 12(b)(6) because her “allegations are conclusory and do not inform

  the Defendant on what basis the Plaintiff is bringing her lawsuit against him” [Doc. 7 p. 6;

  see Doc. 14 p. 6]. Plaintiff asserts a claim of grand larceny against Embree [Doc. 1 p. 8].




                                                8


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 8 of 10 PageID #: 258
  Grand larceny previously constituted a criminal offense in Tennessee.2 See Tenn. Code

  Ann. § 39-3-1103. “Criminal offenses may only be brought by a prosecuting authority and

  contain no private right of action.” Glenn-Lopez v. Mangrum, No. 2:17-cv-02147, 2019

  WL 2537661, at *7 (W.D. Tenn. Jan. 31, 2019) (citing Hamilton v. Reed, 29 F. App’x 202,

  204 (6th. Cir. 2002) (stating that a private citizen has no authority to initiate a federal

  criminal prosecution)). Accordingly, plaintiff’s grand larceny claim fails to state a claim

  for which relief may be granted.

         The only allegation plaintiff asserts against Sloan is that his appraisal of the H.A.G.

  property was “unlawful” [Doc. 1 p. 9].3             Further, plaintiff does not request relief

  against Sloan [see id. at 10].         As noted previously, “an unadorned, the-defendant-

  unlawfully-harmed-me accusation” fails to state a claim showing entitlement to relief.

  Iqbal, 556 U.S. at 678. And “absent a clear allegation or claim of relief, the Court will not

  create one.” Little v. Carl, No. 2:19-CV-18, 2020 WL 5201306, at *4 (E.D. Ky. Aug. 6,

  2020); see also Leadingham v. Bowser, No. 2:14-CV-10457, 2014 WL 651166, at *2 (E.D.

  Mich. Feb. 18, 2014) (dismissing pro se plaintiff’s complaint for failure to state a claim

         2
           Under modern Tennessee law, theft of property is a criminal offense pursuant to § 39-
  14-103. See Tenn. Code Ann. § 39-14-103; State v. Gentry, 538 S.W.3d 413, 426 (Tenn. 2017)
  (applying § 39-14-103 to theft of real property).
         3
             The Court notes that plaintiff’s response in opposition to Sloan’s motion states that “this
  Appraisal is a part of the Documents that would be very Fraudulently establishing the Value of
  this Land and in the Fraudulent Orchestrating of the take-over of an established Corporation,
  H.A.G. Inc. in 1987 [sic]” [Doc. 16 p. 2]. “However, it is axiomatic that the complaint may not
  be amended by the briefs in opposition to a motion to dismiss.” Car Carriers, Inc. v. Ford Motor
  Co., 745 F.2d 1101, 1107 (7th Cir. 1984) (citing Jacobson v. Peat, Marwick, Mitchell & Co., 445
  F. Supp. 518, 526 (S.D.N.Y. 1977); Chambliss v. Coca-Cola Bottling Corp., 274 F. Supp. 401,
  409 (E.D. Tenn. 1967), aff’d on other grounds, 414 F.2d 256 (6th Cir. 1969). As such, the Court
  limits its analysis to the allegations contained in plaintiff’s complaint.
                                                     9


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 9 of 10 PageID #: 259
  upon which relief may be granted where complaint “fail[ed] to state a discernible legal

  claim,” relied on “conclusory allegations,” and “fail[ed] to request any particular form or

  type of relief”). After thoroughly reviewing the complaint, and liberally construing

  plaintiff’s claims, the Court finds that even taking the allegations in the complaint as true

  and in the light most favorable to plaintiff, plaintiff fails to state a claim upon which relief

  may be granted.

  IV.    Conclusion

         For the reasons set forth above, defendants’ motions to dismiss [Docs. 6, 10, 13, 17]

  will be GRANTED, and plaintiff’s complaint [Doc. 1] will be DISMISSED. Accordingly,

  plaintiff’s Motion for Extension of Time for the Hearing of This Case [Doc. 21] will be

  DENIED AS MOOT. The Clerk of Court will be DIRECTED to CLOSE this case.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                10


Case 3:20-cv-00176-TAV-DCP Document 25 Filed 10/29/20 Page 10 of 10 PageID #: 260
